Citation Nr: 0122399	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tenosynovitis and arthritis of the right ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastritis.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to an increased rating for a disability of 
the lumbosacral spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to April 
1993.

In a rating decision dated in September 1994, the Regional 
Office (RO), in pertinent part, denied the veteran's claims 
for service connection for tenosynovitis of the right ankle 
and for peptic ulcer/gastritis.  The veteran was notified of 
these determinations and of his right to appeal by a letter 
dated later that month, but a timely appeal was not received.  
He subsequently sought to reopen his claim, and in a rating 
action dated in November 1996, the RO found that the evidence 
submitted by and on behalf of the veteran was not new and 
material, and his claim for service connection for arthritis 
of both ankles was denied.  In this regard, the Board of 
Veterans' Appeals (Board) points out that service connection 
for a disability of the left ankle was not adjudicated in the 
September 1994 rating decision.  Clearly, the veteran was not 
informed of any action taken in that rating action with 
respect to a claim for service connection for a left ankle 
disability.  In addition, the Board construes the veteran's 
Statement in Support of Claim received in September 1997 to 
be a notice of disagreement with respect to the November 1996 
rating decision.  See 38 C.F.R. § 19.201 (2000).  
Accordingly, the last final denial of the claim for service 
connection for a right ankle disability was the September 
1994 rating decision.  

In a rating decision dated in June 1998, the RO concluded 
that the additional evidence was not new and material, and 
the claim for service connection for gastritis remained 
denied.  In addition, the RO denied the veteran's claim for 
an increased rating for his service-connected low back 
disability.  This appeal ensued.

The issue of entitlement to service connection for a left 
ankle disability will be addressed in the Remand section of 
this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1994, 
the RO denied the veteran's claims for service connection for 
a right ankle disability and for gastritis/peptic ulcer 
disease.

2.  The evidence submitted subsequent to the September 1994 
RO decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and is also material 
because it bears directly and substantially on the issue on 
appeal, and must be considered in order to fairly decide the 
merits of the claim for service connection for a right ankle 
disability.

3.  The evidence submitted subsequent to the September 1994 
RO decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, and is also material 
because it bears directly and substantially on the issue on 
appeal, and must be considered in order to fairly decide the 
merits of the claim for gastritis/peptic ulcer disease.

4.  The veteran's low back disability is manifested by slight 
limitation of motion.

5.  There is no clinical evidence of muscle spasm or 
tenderness of the lumbar spine.


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed September 1994 
rating decision that denied entitlement to service connection 
for a right ankle disability, which is final, is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 3.156 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 3.159).

2.  The evidence received since the unappealed September 1994 
rating decision that denied entitlement to service connection 
for gastritis/peptic ulcer disease, which is final, is new 
and material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 3.156 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 3.159).

3.  A rating in excess of 10 percent for lumbosacral 
discomfort is not warranted.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Code 5295 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen Claims for 
Service Connection for a Right Ankle 
Disability and for Gastritis/Peptic Ulcer 
Disease 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the Department of Veterans Affairs (VA).  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The Department of Veterans Affairs (VA) is required to review 
for its newness and materiality only the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
veteran was informed of the last final disallowance of the 
claim for service connection for gastritis and a right ankle 
disability in September 1994.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
United States Court of Appeals for Veterans Claims (Court) 
cases regarding finality, the additional evidence submitted 
since that determination.  In order to do so, the Board will 
separately describe the evidence, which was of record at that 
time, and the evidence presented subsequently.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.


The "old" evidence 

A.  Gastritis

The service medical records show that the veteran was seen in 
June 1990.  It was reported that he had been diagnosed with 
acute gastroenteritis and was feeling better on Zantac.  An 
examination disclosed that the abdomen was normal.  The 
assessment was gastritis vs. peptic ulcer disease.  An upper 
gastrointestinal series in July 1990 revealed that the 
veteran had peptic ulcer disease without demonstration of an 
active peptic ulcer.  When he was seen later that month, it 
was indicated that the veteran was on non-steroidal anti-
inflammatory drugs for foot metatarsalgia and had developed 
symptoms not inconsistent with peptic ulcer disease.  The 
pertinent assessments were hiatal hernia and gastroesophageal 
reflux/peptic ulcer disease.

The service medical records disclose when he was seen in July 
1991, it was stated that the veteran had no gastrointestinal 
symptoms at that time.  The pertinent assessment was 
questionable dyspepsia/hyperacidity vs. peptic ulcer disease.  
A history of peptic ulcer disease was also noted in July 
1992.  A history of dyspepsia and gastroesophageal reflux 
disease was noted in December 1992.  

The veteran was afforded an examination by the VA in August 
1994.  He related that he had epigastric pain that radiated 
straight through his body to the back between his shoulders 
in 1987.  He stated that he was given antacids.  An upper 
gastrointestinal series reportedly revealed a gastric ulcer, 
which responded well to medical management.  He maintained 
that he began to have epigastric pain that radiated up under 
his sternum in 1989.  An upper gastrointestinal series at 
that time reportedly revealed a hiatal hernia with reflux.  
The veteran stated that he was vomiting very frequently in 
1991 and, at the present time, was vomiting every other 
night.  An examination of the abdomen disclosed no masses, 
tenderness  organomegaly or costovertebral angle tenderness.  
An upper gastrointestinal series revealed no evidence of 
ulcerations or filling defects.  The stomach was normal in 
size, shape and position.  It was indicated that there was a 
diagnosis in 1989 of hiatal hernia with reflux, symptomatic 
on a daily basis and usually every night occurrence of 
vomiting with much progression of symptoms.  

On VA general medical examination in August 1994, the veteran 
complained, in pertinent part, of stomach problems.  He 
related that he had been diagnosed with peptic ulcer disease 
in 1989.  An examination of the abdomen was unsatisfactory 
because of the veteran's obesity.  The organs were not 
palpable.  No pertinent diagnosis was made.



B.  A right ankle disability 

The service medical records disclose that the veteran was 
treated on a number of occasions for complaints involving his 
right ankle.  In December 1989, the veteran reported that he 
had pain up his ankle on the outside and inside.  An 
examination disclosed that dorsiflexion was limited on the 
right as compared to the left.  Plantar flexion and inversion 
and eversion were fine.  The diagnosis was tenosynovitis of 
the flexors and peroneals of the ankle.  A CT scan of the 
ankles and feet in May 1990 showed an incomplete coalition 
bilaterally between the calcaneus and the talus.  No other 
bony or soft tissue abnormality was seen.  The impression was 
that there was no evidence for loose body or intra-articular 
mass.  He was seen in August 1990 for a follow-up of right 
ankle pain/"popping."  He complained of pain primarily with 
activity.  An examination of the right ankle revealed no 
gross deformity.  There was mild tenderness to deep palpation 
of the medial and lateral malleolus.  A bone scan reportedly 
showed probable degenerative joint disease.  The assessment 
was degenerative joint disease of the right ankle.  

The veteran was afforded an evaluation for Medical Board 
purposes for his right foot pain in July l991.  He complained 
of right foot and ankle pain since 1986 or 1987 after a 
laceration to the bottom of his right foot at which time the 
nerves from the bottom of his foot were reportedly severed.  
His symptoms started approximately one year after the injury.  
It was noted that the symptoms included pain, paresthesias on 
the bottom of the foot with prolonged walking, standing or 
marching, and had developed into medial right ankle pain.  He 
also had occasional episodes of popping in the right ankle.  
There had been no improvement with various types of 
orthotics.  It was noted that a bone scan in August 1990 
showed probable degenerative joint disease versus stress 
phenomenon in his joint.  On X-ray study, he showed no 
coalition or evidence of degenerative joint disease.  An 
examination revealed no erythema or swelling in the ankles.  
There was full range of motion of the right ankle.  There was 
normal 5/5 strength in the right ankle.  The pertinent 
diagnosis was chronic medial ankle pain, probably secondary 
to soft tissue laceration and resultant nerve injury.  

The record also discloses that the veteran was seen in 
November 1992 for an evaluation of his ankle.  He reported 
pain and popping of the right ankle.  An X-ray study of the 
ankle revealed no fractures, dislocations or destructive 
lesions, and there was no evidence of arthritis.  An 
examination showed no generalized ligamentous laxity.  
Dorsiflexion was to 10 degrees; plantar flexion to 20 
degrees; and inversion and eversion were to 5 degrees.  The 
veteran walked well.  The pertinent diagnosis was 
tenosynovitis of the ankle by history.  The examiner stated 
that he found no evidence of any osteoarthritis in the ankle.

On VA general medical examination in August 1994, the veteran 
complained of arthritis in the joints.  There were no 
specific complaints or findings concerning the right ankle.  
No pertinent diagnosis was made.  

The September 1994 rating decision 

By rating decision dated in September 1994, the RO denied the 
veteran's claims for service connection for a right ankle 
disability and for gastritis/peptic ulcer disease.  With 
respect to the claim for service connection for a right ankle 
disability, it was noted that while the service medical 
records showed a diagnosis of tenosynovitis, the condition 
evidently resolved as it was found by history only in 
November 1992, and no residuals were found on the VA 
examination in August 1994.  Similarly, with respect to the 
claim for service connection for gastritis/peptic ulcer 
disease, it was concluded that no residuals were demonstrated 
on the VA examination in August 1994.

The additional evidence 

Numerous additional medical records have been associated with 
the claims folder.  The veteran was seen by a private 
physician in January 1994.  He complained of constant right 
ankle pain and popping.  There was normal range of motion of 
the right ankle, although the veteran had pain and some 
crepitus.  No pertinent impression was made.

VA outpatient treatment records dated in 1995 and 1996 are of 
record.  The findings on a gastrointestinal endoscopy in 
November 1995 were consistent with esophagitis at the distal 
esophagus and a small hiatal hernia.  The stomach was within 
normal limits, except for retained food at the fundus of the 
stomach, raising the suspicions for gastroparesis.  The 
duodenum was within normal limits.  A gastric emptying study 
in January 1996 revealed moderately delayed gastric emptying.  
The veteran was seen in May 1996 for complaints concerning 
his right ankle.  An examination disclosed no pain on flexion 
or extension of the ankle.  There was no ankle swelling.  The 
impression was painful popping (tenosynovitis/"trigger") of 
the right tibial tendon.  X-ray studies of the right ankle 
were normal.  

The veteran was examined by a private physician in September 
1997.  He described discomfort in the right ankle, and 
intermittent abdominal discomfort.  The veteran indicated 
that the abdominal symptoms were related to gastroesophageal 
reflux disease.  Following an examination, the conclusions 
were gastroesophageal reflux and multiple arthralgias.  The 
examiner indicated that the abdominal examination was benign.  
He added that the examination showed some tenderness in the 
right ankle.  

The veteran was afforded an examination by the VA in April 
1998.  He reported a history of vomiting and dysphagia.  An 
examination of the abdomen revealed that bowel sounds were 
present.  There was no rebound, rigidity or guarding.  An 
upper gastrointestinal series was unremarkable, except for 
gastroesophageal reflux of mild degree.  The pertinent 
diagnosis was mild gastroesophageal reflux.

Additional VA outpatient treatment records dated from 1997 to 
1999 have been associated with the claims folder.  A gastric 
biopsy was done in August 1997 and revealed focal foveolar 
hyperplasia.  The veteran was seen in June 1999 and 
complained of ankle pain with tendonitis and arthritis.  
Following an examination, the pertinent assessment was 
chronic ankle pain.  

Service connection is in effect for hiatal hernia; 
lumbosacral discomfort; and for severed peripheral nerves of 
the right foot. 

Analysis 

The Board has reviewed the evidence submitted subsequent to 
the September 1994 rating decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted with respect to the claims for service 
connection for a right ankle disability and for 
gastritis/peptic ulcer disease.  In this regard, the Board 
observes that the record now contains current findings 
suggesting that the veteran has a right ankle disability.  
The Board observes that tenosynovitis was noted in May 1996, 
and a private report of September 1997 showed that there was 
tenderness in the right ankle.  Similarly, with respect to 
the claim for service connection for a stomach disability, 
recent findings are suspicious for gastroparesis.  In 
addition, a stomach biopsy revealed focal foveolar 
hyperplasia.  

In light of the fact that the claims for service connection 
for a right ankle disability and for peptic ulcer disease 
were denied on the basis that there was no current 
disability, these findings indicating that the veteran now 
has a right ankle disability and gastritis/peptic ulcer 
disease constitute new and material evidence.  This is true 
since this evidence bears directly and substantially on the 
issues being considered, that is whether the veteran has a 
right ankle disability or gastritis that is related to 
service.  This evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claims.  Accordingly, the Board finds that the additional 
evidence of record is new and material, and the claims of 
entitlement to service connection for a right ankle 
disability and for gastritis are reopened.  The Board further 
finds that additional development is required prior to 
determining the substantive merits of the veteran's claims.

II.  An Increased Rating for Lumbosacral 
Discomfort

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 3.159).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with an examination in relation to his low back disability.  

The record discloses that the June 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The October 1998 statement of the case 
and the March 2000 supplemental statement of the case 
provided the veteran with the applicable criteria for an 
increased rating for a low back disability.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The veteran was afforded an examination of his spine in April 
1998.  He related that he had pain secondary to lifting.  He 
reported that he was on medication.  The veteran stated that 
he walked with a cane when he ambulated a lot.  It was noted 
that he did not wear any type of corrective shoes or braces.  
An examination showed that no vertebral tenderness was 
present.  Forward flexion of the lumbar spine was to 80 
degrees; backward extension was to 20 degrees; lateral 
flexion was to 20 degrees, bilaterally; and rotation was to 
25 degrees, bilaterally.  There were no complaints of pain on 
motion.  An X-ray study of the lumbosacral spine revealed 
minor degenerative changes with disc space narrowing at L1-2 
and severe spondylolisthesis of L5 over S1.  The pertinent 
diagnoses were spondylolisthesis at L5-S1 and minor 
degenerative changes at L1-2.

VA outpatient treatment records dated from 1997 to 1999 are 
of record.  These reflect no complaints or findings 
pertaining to the lumbosacral spine.


Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589.

In evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board must also consider 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of joint under the provisions of 38 C.F.R. 
§ 4.45 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 20 percent evaluation may be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent evaluation is assignable with characteristic pain on 
motion.  With slight subjective symptoms only, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
5295.

A 20 percent evaluation is assignable for moderate limitation 
of motion of the lumbar spine.  When slight, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5292.

The record confirms that the veteran has slight limitation of 
motion of the lumbar spine.  The most recent VA examination, 
however, failed to demonstrate any tenderness or muscle 
spasm.  In addition, the record reflects that the veteran has 
received outpatient treatment from the VA, but such records 
fail to show any complaints concerning the lumbar spine.  
Moreover, there is no evidence to suggest additional 
functional loss due to weakness, fatigability, incoordination 
or pain on movement.  See 38 C.F.R. § 4.45.  The medical 
findings do not support the claim for a higher rating.  The 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's statements 
regarding the severity of his disability.  Accordingly, the 
Board finds that the weight of the evidence is against the 
claim for an increased rating for lumbosacral discomfort.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle 
disability is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for gastritis/peptic ulcer 
disease is reopened.

An increased rating for lumbosacral discomfort is denied.


REMAND

The veteran asserts that service connection is warranted for 
a right ankle disability and for gastritis/peptic ulcer 
disease.  He has not been afforded an examination by the VA 
that addresses the relationship, if any, between a current 
disability of the right ankle or stomach and the symptoms he 
experienced in service.  

The veteran also claims that service connection should be 
established for a left ankle disability.  Initially, the 
Board notes that the RO adjudicated the issue of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a left ankle disability.  As noted 
above, the issue of service connection for a left ankle 
disability has not been previously addressed by the RO and, 
accordingly, must be considered on a de novo basis.  

VA outpatient treatment records show that the veteran was 
seen in May 1996 and related that he had had trouble with his 
ankles since 1988.  He did not have left ankle pain at that 
time.  However, when he was seen at a private facility in 
September 1997, tenderness of the left ankle was described.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
bilateral ankle disability and for 
gastritis/peptic ulcer disease since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
obtain any records that have not already 
been associated with the claims folder.

2.  The veteran should then be afforded 
VA examinations by specialists in 
orthopedics and gastrointestinal disease, 
if available, to determine the nature and 
extent of any current disability of the 
ankles or gastrointestinal disorder.  All 
necessary tests should be performed.  The 
orthopedist is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran has a 
disability of either ankle that is 
related to service.  The gastrointestinal 
specialist should be asked to provide an 
opinion concerning whether the veteran 
has gastritis/peptic ulcer disease that 
is related to the symptoms he experienced 
in service.  If possible, the examiner 
should comment whether any 
gastrointestinal symptoms are 
attributable to the veteran's service-
connected hiatal hernia, or to a separate 
disease process.  If the symptoms cannot 
be differentiated, it should be so stated 
in writing for the record.  The rationale 
for any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiners in conjunction 
with the examinations.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should adjudicate 
the service connection claims de novo.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
considered .  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



